This appellee has filed a motion before us in general statutory language, saying that he is a pauper and unable to pay the costs or any part thereof, or to give security therefor.
The motion is contested and our attention called to the sworn testimony of this litigant, on the trial of the cause, in which he testified that he is agent for the "Sante Fe" Railroad at Farmersville, Texas, and has been such for 21 years, and that his salary is $248 per month.
We do not think the litigant is a pauper and are of opinion that he cannot take advantage of any statute enuring to the benefit of a pauper.
The motion is overruled.